Determination of respondent Commissioner, dated December 30, 1998, terminating petitioner’s employment as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered on or about June 8, 1999), dismissed, without costs.
Respondent’s findings that petitioner wrongfully discharged his firearm, and thereafter lied about and attempted to conceal evidence of his misconduct, were supported by substantial evidence. No basis exists to disturb respondent’s credibility determinations (Matter of Berenhaus v Ward, 70 NY2d 436, 443).
The penalty of dismissal does not shock our sense of fairness. We have considered petitioner’s remaining arguments and find them unavailing. Concur — Nardélli, J. P., Ellerin, Wallach, Saxe and Buckley, JJ.